NUMBER 13-18-00132-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CRISTOBAL GARCIA,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.



                         MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
           Memorandum Opinion by Chief Justice Valdez

      Appellant Cristobal Garcia attempts to appeal his conviction for aggravated sexual

assault of a child in cause number S-17-3337CR in the 36th District Court of San Patricio

County, Texas. See TEX. PENAL CODE ANN. § 22.021(a)(2)(B) (West, Westlaw through

2017 1st C.S.). On initial submission to this Court, the trial court’s certification was
unclear and we abated and remanded this cause to the trial court for re-certification of the

appellant’s right of appeal. See TEX. R. APP. P. 34.5(c), 44.3, 44.4. The trial court has

subsequently certified that this “is a plea-bargain case, and the defendant has NO right

of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       On May 22, 2018, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification. On June 13, 2018, counsel filed a response

seeking the right to appeal in this case. Counsel’s response does not establish that the

certification currently on file with this Court is incorrect or that appellant otherwise has a

right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.         We note that appellant’s appeal from trial court cause number S-17-

3338CR in the 36th District Court of San Patricio County, Texas remains pending in our

appellate cause number 13-18-00133-CR.


                                                         /s/ Rogelio Valdez
                                                         ROGELIO VALDEZ
                                                         Chief Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
28th day of June, 2018